Citation Nr: 0308387	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  94-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1  Entitlement to service connection for a bilateral hand 
disability, including as secondary to a service-connected 
disability.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.

3.  Entitlement to service connection for diplopia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1991 rating 
decision by the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In a June 
1996 rating decision the RO, among other things, granted 
entitlement to an increased 30 percent rating for bilateral 
pes planus.  In November 2000 the veteran testified at a 
personal hearing before the undersigned.  A copy of the 
transcript of that hearing is of record.

In February 2001 the Board denied a compensable rating for 
ptosis, left eye, and remanded the issues of entitlement to 
service connection for a bilateral hand disability, a 
bilateral leg disability, a neck disability, and a back 
disability, and entitlement to an increased rating for 
bilateral pes planus.  In a November 2002 rating decision the 
RO granted service connection for degenerative disc disease 
at C6-C7, for degenerative disc disease at L5-S1, for 
residuals of a left ankle injury, and for residuals of a 
right ankle injury.  The veteran was notified that these 
determinations were considered full grants of the benefits 
sought on appeal as to the issues of entitlement to service 
connection for a bilateral leg disability, a neck disability, 
and a back disability.  As he has expressed no disagreement 
with the compensation levels assigned in the November 2002 
rating decision, the issues addressed on the merits below are 
the only matters remaining developed for appellate review.  
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

The matter of entitlement service connection for diplopia 
will be addressed in a remand that follows this decision.  



FINDINGS OF FACT

1.  A present bilateral hand disability is not shown by 
objective medical evidence.

2.  The veteran's bilateral pes planus is no more than severe 
in degree.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hand disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  A rating in excess of 30 percent for bilateral pes planus 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.71a, Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant recent change in VA law.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by correspondence dated in April 2001 
and the claims were addressed in a December 2002 supplemental 
statement of the case.  The RO has advised the veteran of the 
evidence necessary to substantiate his claims by various 
documents during the course of this appeal.  These documents 
adequately notified the veteran of the evidence necessary to 
substantiate the matters on appeal and of the action to be 
taken by VA.  As the veteran has been kept apprised of what 
he must show to prevail in his claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA provides a revised duty to assist that requires VA 
make reasonable efforts to obtain records not in the custody 
of a federal government department or agency.  See 38 C.F.R. 
§ 3.159.  The Board notes the veteran's service medical 
records and all identified and authorized post-service 
medical records have been obtained.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The veteran underwent VA 
compensation examinations pertinent to his claims in August 
1990, June 1992, July 1992, May 1993, November 1993, June 
1997, and December 2001.  The Board finds the available 
medical evidence is sufficient for equitable determinations 
as to these matters.  

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Service Connection Claim
Factual Background

Service medical records are negative for treatment or 
diagnosis related to a bilateral hand disorder.  Records 
dated in February 1976 show the veteran incurred a puncture 
wound to the second phalanx of the right hand.  The veteran's 
March 1977 separation examination revealed a normal clinical 
evaluation of the upper extremities.  An April 1977 report 
noted edema and some discoloration to the veteran's left 
thumb subsequent to an injury the previous day.  A diagnosis 
of left thumb sprain was provided.

In May 1990 the veteran requested service connection for 
disorders including numbness to the hands.  He requested the 
claim be considered as directly related to service and as 
secondary to a service-connected disability.
VA examination in August 1990 revealed normal joint motion, 
reflexes, and pulses, with no evidence of muscle atrophy or 
sensory loss.  It was the examiner's opinion that the 
veteran's flat feet had no affect on the development of his 
multiple other complaints including of the arms.  

Private medical records dated in January 1991 show the 
veteran complained of pain and occasional swelling in the 
right wrist with intermittent numbness at the tips of the 
first three fingers.  Examination revealed completely normal 
bilateral wrist motion, with no evidence of swelling, 
tenderness, muscle wasting, or decreased grip strength.  
Tinel's sign was negative.  The physician noted the veteran's 
reported symptoms sounded like carpal tunnel syndrome, but 
that Tinel's sign was negative and there was no evidence of 
muscle wasting.  A nerve conduction study was suggested if 
the symptoms remained persistent and became more severe to 
exclude median nerve entrapment.  It was noted that the 
veteran worked as a cabinetmaker and that his complaints were 
common for people who frequently used their hands and wrists 
and were consistent with his present occupation.

At a personal hearing in June 1992 the veteran testified that 
his pain and numbness to the hands, legs, and back were 
inter-related and were secondary to his service-connected 
flat feet.  

On VA examination in June 1992 the veteran complained of 
occasional pain to the right hand and occasional bilateral 
hand numbness.  The examiner noted there was no evidence of 
any anatomical defects, loss of motion, effusion, or 
erythema.  Grasping objects ability was normal.  A diagnosis 
of "No Disease Found" was provided.  A July 1992 neurology 
examination revealed no focal muscle wasting and normal upper 
extremities power.  It was noted there was no evidence of 
objective reflex change, but that the veteran should be 
examined again by an orthopedist and rheumatologist.  X-ray 
examination of the hands was negative.

A June 1997 VA report shows an X-ray examination of the hands 
was normal.  It was noted the veteran complained of pain and 
numbness, including to the hands, as secondary to flat feet.

At his personal hearing before the undersigned in 
November 2000 the veteran testified that his pain and 
numbness to the hands, legs, neck, and back were related to 
injuries sustained in a common accident.  

Private medical records dated in May 2001 show that an 
electromyograph (EMG) study was normal.  There was no 
electrophysiological evidence of compressive median or ulnar 
neuropathy, diffuse polyneuropathy, myopathy, or cervical 
radiculopathy.  

On VA orthopedic examination in December 2001, the veteran 
complained of burning pain to the hands with occasional 
numbness.  The examiner noted normal anatomy without hand 
deformity.  There was full range of motion with no evidence 
of instability.  X-ray examination of the hands was within 
normal limits.  The veteran was scheduled for a neurology 
examination to rule out carpal tunnel syndrome.  There was no 
diagnosis of a hand disorder.  

On VA neurology examination in December 2001, the veteran 
complained of hand pain that had persisted over a long period 
of time.  He reported that he experienced numbness and 
tingling to the fourth and fifth fingers on the right side, 
and had recently fallen from a ladder and landed on his left 
hand.  The examiner noted there was some tenderness to the 
hands and that Tinel's and Phalen's signs were positive.  
There was no evidence of distal muscle atrophy.  Sensory 
examination was unremarkable for any mononeuropathy or 
radiculopathy to the hands.  Motor strength was 5/5 to the 
small and proximal muscles of the hands.  It was noted that 
deep tendon reflexes were globally diminished, but that was 
possibly due to his being overweight.  The examiner's 
impression was possible bilateral carpal tunnel syndrome.  In 
a January 2002 addendum the examiner noted that laboratory 
studies had been reviewed and were within normal limits and 
that the data, including a May 2001 EMG, were not supportive 
of any obvious injury to the neural structures.  It was also 
noted that the aches and pains described by the veteran could 
be secondary to musculoskeletal structure injuries that were 
not obvious on the available diagnostic tests.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be considered service connected.  38 C.F.R. § 3.310.  
When aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
disorder, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Based upon the evidence of record, the Board finds 
entitlement to service connection for a bilateral hand 
disability is not warranted.  Although the medical evidence 
shows the veteran has complained of pain and numbness to the 
hands and diagnoses including possible carpal tunnel syndrome 
have been provided, there is no objective evidence nor 
confirmed diagnosis of any present bilateral hand disability.  
The Court has held that a veteran's statements as to 
subjective symptoms alone (such as pain), without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) aff'd in part, vacated and remanded in part 
on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).

While the veteran believes he has a present hand disorder 
related to an injury during active service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit, 5 Vet. App. 9); Espiritu, 2 Vet. App. 49.  As 
there is no competent evidence of chronic hand disability, 
the veteran's claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against this claim.

Increased Rating Claim
Factual Background

Service medical records show that in his March 1974 report of 
medical history the veteran complained of foot trouble with 
intermittent toe pain.  The examiner noted there was no 
history of disease.  Records dated in March 1977 show the 
veteran complained of a recent history of knee and ankle pain 
after running.  An April 1977 report noted a diagnosis of pes 
planus.

VA examination in October 1977 revealed marked, bilateral pes 
planus with an initial valgus deformity at the level of the 
tibio-talar joints.  The diagnosis was severe bilateral pes 
planus.  

VA examination in August 1990 revealed moderate pes planus.  
The examiner noted the veteran's Achilles tendon reflexes 
were active and equal.  Pedal pulses were normal.  The 
veteran reported an occasional tingling sensation in the 
right foot.

Private medical records dated in January 1991 show the 
veteran complained of intermittent right foot swelling.  
Examination revealed bilateral pes planus, with no evidence 
of swelling.  Reflexes and muscle strength were normal.  The 
veteran was able to walk on toes and heels without any 
difficulty.  

At his personal hearing in June 1992 the veteran testified 
that he experienced foot pain after working an 8 hour day.  
He reported that in 1985 he was denied employment with the U. 
S. Postal Service because of his feet, but that he was not 
really experiencing problems with his feet at that time.  

VA examination in June 1992 revealed normal posture, 
appearance, function, and gait, without evidence of deformity 
or secondary skin or vascular changes.  There was a full 
range of motion, bilaterally, with dorsiflexion to 10 degrees 
and plantar flexion to 45 degrees.  The diagnoses included 
pes planus.  It was noted the veteran worked as a carpenter, 
standing 8 hours a day, walking long distances, and lifting 
heavy objects.  A July 1992 examination revealed moderate 
bilateral pes planus at the longitudinal arch with a mild 
degree of pronation.  There was no evidence of extensive 
callous formation.  X-rays of the feet were normal.

On VA examination in November 1993, the veteran complained of 
constant pain at the arch and dorsum of the feet.  He 
reported the pain was present with weight bearing and would 
awaken him from sleep.  He used pain relief medication for 
the disorder.  He was able to stand for 2 to 3 hours, with 
some discomfort, and was able to walk approximately one mile 
before experiencing pain.  The examiner noted that the 
veteran's posture, gait, and the appearance of his feet were 
normal.  Range of motion studies revealed dorsiflexion to 10 
degrees and plantar flexion to 45 degrees.  The diagnosis was 
pes planus.  X-rays revealed mild pes planus of the right 
foot and minimal pes planus of the left foot.

On VA examination in June 1997 the veteran complained of pain 
which began in the feet and ankles in the morning and over 
the day would extend upward to involve the rest of his body.  
He was presently working part-time as a cabinetmaker, in 
essence, because of business conditions rather than 
disability.  His work required constant standing and often 
lifting heavy pieces.  The veteran's gait and station were 
normal without walking aids.  On standing there was rather 
marked pronation that flattened his longitudinal arches to at 
least a moderate degree.  It was noted that the veteran had a 
flexible flat foot that returned to a normal appearance upon 
non-weight bearing.  There was no evidence of any unusual 
callous formation.  It was the examiner's opinion that the 
veteran had flexible flat feet which may tire with prolonged 
periods of standing and walking, but that the feet could be 
supported with regular arch inserts and that the present 
orthopedic findings indicated he should be able to continue 
in his occupation as a cabinetmaker.  X-ray examination in 
June 1997 revealed normal feet.  There was no evidence of 
osseous or soft tissue abnormalities.  Alignment was normal.

On VA examination in August 1999 the veteran complained of 
constant pain to the feet with throbbing, numbness, and 
tingling.  He reported he used medication for pain relief and 
that during flare-ups of pain, such as on rainy, damp days, 
he was unable to walk due to pain.  Arch inserts had been of 
no help.  The examiner noted pes valgoplanus to the left foot 
to a moderate degree and pes planus to the right foot.  There 
was a positive tibial varum and increased interdigital spaces 
at 1-2 and 2-3, bilaterally.  There was good lower limb 
musculature.  Muscle testing revealed painful eversion and 
inversion to the right foot, positive at 2/5, and left foot 
eversion and inversion without pain, positive at 4/5.  
Plantar flexors and dorsiflexors were positive at 4/5.  The 
veteran described his pain as affecting the whole foot.  His 
ambulation on examination was very guarded, with no toe-off 
movement, which was consistent with toe pain.  There were 
callosities at the left first metatarsal and medial hallux, 
the bilateral medial heels, and the right lateral heel.  
There were positive 2/4 dorsalis pedis and posterior tibial 
pulses and normal skin color, turgor, and elasticity.  

It was noted that the veteran's posture and standing were 
guarded, but normal.  There were painful and cracking sounds 
with supination, bilaterally, without stability, and 
pronation was painful.  He used his hand to brace for 
supination and pronation, but he had normal toe and heel 
rising with support.  There was forefoot splaying and 
increased interdigital spaces, but no evidence of hammer toes 
or other digital deformities.  Halbing's signs were positive, 
bilaterally, upon weight bearing and non-weight bearing.  The 
Achilles tendon could not be corrected with manipulation and 
was painful upon attempted manipulation.  The examiner noted 
the veteran's left foot had a valgus component that was 
moderately reduced with much force, but remained rigid.  
Resting and neutral calcaneal positions were everted, left 
greater than right.  It was noted that the veteran's right 
pes planus and left pes valgoplanus may be assisted by 
semiflexible orthodics.  

At his personal hearing before the undersigned in 
November 2000, the veteran testified that he used pain relief 
medication and that he was presently employed as a 
cabinetmaker.  His occupation required that he remain on his 
feet at least 7 hours per day, and pain was aggravated by 
bending and lifting.  He reported that he was given arch 
inserts, but that they had been destroyed after some period 
of time.  

On VA examination in December 2001, the veteran complained of 
general foot pain and an inability to walk due to foot 
problems.  The examiner noted there was no evidence of 
swelling, heat, or redness to the feet, but that the veteran 
complained of bilateral muscle weakness, lack of endurance, 
and functional limitation due to foot pain.  He reported his 
pain was related to weight bearing and ambulating.  He had 
used inserts in the past, and ambulated without assistive 
devices.  Examination revealed bilateral grastroc equines and 
mild bilateral tibial varum.  There was no crepitation or 
pain to subtalar, mid tarsal, or metatarsophalangeal joint 
motion, bilaterally.  There was more eversion than inversion 
to the left subtalar joint and equal inversion and eversion 
to the right subtalar joint.  Resting and neutral calcaneal 
stance positions were everted, bilaterally.  Weight bearing 
revealed rectus alignment to the digits, bilaterally.  There 
was moderate pain to the plantar fascia, bilaterally, and 
foot function was limited, bilaterally, due to moderate 
pronation.  Muscle strength was symmetrical, but limited due 
to pain, on resistive inversion and eversion.  The veteran 
limped to the left side, but had a heel-to-toe gait pattern.  
Pedal pulses were present and symmetrical.  There were mild 
tylomas to the bilateral plantar medial hallux and mild 
bilateral heel tylomas.  It was noted that such findings were 
to be expected for someone of the veteran's weight and that 
there was no evidence of abnormal wear of his shoes.  Weight-
bearing revealed moderate bilateral pronation with the rear 
foot in an everted position.  The veteran could not resupine 
and remained pronated, bilaterally.  The Achilles tendon was 
mildly medially bowed on non-weight bearing, and was more 
medially bowed upon weight bearing.  The Achilles tendons 
could not be corrected with manipulation without pain, but 
there was no evidence of Achilles tendon muscle spasm.  There 
was moderate pronation on weight bearing, with the forefoot 
moderately abducted at the midfoot, bilaterally.  The 
diagnoses included moderate bilateral pes planus and 
secondary bilateral plantar fasciitis.  The examiner also 
noted that orthotics and rigid orthopedic shoes may be of 
some help to the veteran.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

The Rating Schedule provides disability ratings for acquired 
flatfoot which is pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation and not improved by orthopedic shoes or 
appliances (bilateral 50 percent, unilateral 30 percent); 
severe, with objective evidence of marked deformity, pain on 
manipulation and use, indication of swelling on use and 
characteristic callosities (bilateral 30 percent, unilateral 
20 percent); moderate, with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis and 
pain on manipulation and use of the feet (bilateral or 
unilateral 10 percent); or mild, with symptoms relieved by 
built-up shoe or arch support (0 percent).  38 C.F.R. 
§ 4.71a, Code 5276.

Based upon the evidence of record, the Board finds that a 
rating in excess of 30 percent is not warranted for the 
veteran's bilateral pes planus.  Medical evidence 
demonstrates the bilateral pes planus is presently manifested 
by moderate pronation and moderate pain to the plantar 
fascia, without evidence of any spasm on manipulation of the 
Achilles tendons.  It was the opinion of the August 1999 and 
December 2001 VA examiners that the disorder could be 
improved with orthopedic devices.  There is no evidence of a 
pronounced disability of either foot with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  The Board also finds the veteran's symptoms due 
to plantar fasciitis secondary to pes planus are contemplated 
in the criteria for the present severe disability rating.  

With respect to the veteran's complaints of pain, the Court 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
upon functional loss due to pain on use or due to flare-ups 
under §§ 4.40 and 4.45.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
Board finds, however, that Code 5276, acquired flatfoot, does 
not evaluate foot disability with respect to range of motion; 
therefore, sections 4.40 and 4.45, with respect to pain on 
motion, are not applicable.  See Johnson, 9 Vet. App. at 11.

The Board notes there is no evidence of bilateral weak foot, 
pes cavus, metatarsalgia, hallux valgus, hallux rigidus, 
hammer toe, malunion or nonunion of the tarsal or metatarsal 
bones, or other foot injuries.  Therefore, higher alternative 
or separate ratings under alternative rating criteria are not 
warranted.  

There is also no evidence of any unusual or exceptional 
circumstances related to this disorder that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the evidence indicates the 
veteran experiences some functional, occupational limitation 
as a result of this disability, the Board finds this 
limitation is adequately reflected by the veteran's present 
severe disability rating.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the provisions of 38 C.F.R. § 3.321(b), was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  The preponderance of the evidence is 
against this claim.


ORDER

Service connection for a bilateral hand disability is denied.

A rating in excess of 30 percent for bilateral pes planus is 
denied.


REMAND

In correspondence received in November 2000 the veteran filed 
a notice of disagreement from a February 1991 rating decision 
that denied service connection for diplopia.  This matter was 
referred to the RO for appropriate action in a February 2001 
Board decision, but the present record does not indicate any 
action has been taken concerning this matter.  The Court has 
held that where the Board finds a notice of disagreement has 
been submitted from a matter which has not been addressed in 
a statement of the case the issue should be remanded to the 
RO for appropriate action.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, this matter is REMANDED to the RO for the 
following:

The RO should issue a statement of the 
case as to the issue of entitlement to 
service connection for diplopia.  The 
veteran and his representative should be 
apprised that to perfect the appeal for 
Board review, he must submit a 
substantive appeal.  The RO should allow 
the requisite period of time for a 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



